 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDHargett Construction CompanyandDon TaylorLocal Union No.2058,United Brotherhood of Carpenters andJoiners of America,AFL-CIO,and its Agent Robert Rodgers[Hargett Construction Company]andDon Taylor.Cases Nos.9-CA-2957 and 9-CB-1146. June 2, 1964DECISION AND ORDEROn March 19, 1964, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-ents,Hargett Construction Company; Local Union No. 2058, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO; andthe Local's agent, Robert Rodgers, had engaged in and were engagingin certain unfair labor practices and recommending that they ceaseand desist therefrom and take certain affirmative action, as set forthin the attached Trial Examiner's Decision.Thereafter, RespondentLocal 2058 and Respondent Hargett filed exceptions to the Trial Ex-aminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the Order recom-mendedby theTrial Examiner and orders that Respondent LocalUnion No. 2058, United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,its officers,agents,and representatives, and Re-'We find no merit in RespondentHargett'scontentionthat, absent proof of specificknowledge,it cannot be held responsible for RespondentUnion's unlawful application ofthe parties'valid union-security and hiring hall arrangement.Having agreed to use theUnion's hiring hall as its exclusive source of carpenters,RespondentHargett,in effect,appointed RespondentLocal 2058as its exclusiveagent forselectingmen to be hired.Accordingly,RespondentHargett, as party to the exclusive hiringhall arrangement, wasliablewithitsagent,RespondentLocal 2058, for the discriminatory refusal to referTaylor.Lummus Company,142 NLRB 517,and cases cited therein.In any event, asthe TrialExaminer found, Respondent Hargett didhave specificknowledgeof the Re-spondent Union's discriminatory hiring hall practices.147 NLRB No. 32. HARGETT CONSTRUCTION COMPANY211spondent Hargett Construction Company, its officers, agents, succes-sors, and assigns, shall take the action set forth in the Trial Examiner'sRecommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUponcharges filedby Don Taylor,an individual,on September 11, 1963, againstHargett ConstructionCompany,herein called RespondentEmployer, and LocalUnion No. 2058, United Brotherhoodof Carpenters and Joinersof America, AFL-CIO, herein calledRespondentLocal,and its agent,Robert Rodgers,a complaintwas issuedon October 31, 1963.Thecomplaint alleges that at all timesmaterialherein,RespondentLocal andRespondentEmployerhave maintained an exclusivehiring arrangementor practice whereby allapplicantsfor employmentare clearedthrough orreferred for employmentby Respondent Localor its agent,RobertRodgers, andthatRespondentLocaland its said agent,in violation of Section 8(b)(2) and(1) (A) of the National LaborRelationsAct, as amended,refusedto referthe ChargingParty, Don Taylor,to anavailable jobwith RespondentEmployer be-cause of Taylor's lack of membershipin RespondentLocal, and thatRespondentEmployer, in violation of Section 8 (a) (3) and(1) of the Act, refused to hire Taylorbecause he was not referredby andwas nota member ofRespondentLocal.EachRespondent filed an answer denying that it had engaged in the unfairlaborpracticesalleged.A hearingwas held beforeTrialExaminerFannie M.Boyls on Decem-ber 11and 12,1963, at Lexington,Kentucky.Subsequentto thehearing all partiesfiled briefswhich I have carefullyconsidered.Uponthe entire record in this case,and from myobservation of the witnesses, Imake the following:FINDINGS OF FACTI.THE BUSINESS.OF RESPONDENT EMPLOYERRespondentEmployeris a Kentucky corporation having its principal office andplace of business at Lexington,Kentucky,where it is engaged as a general contractorin the building and construction industry.During theyearpreceding the issuanceof the complaint,RespondentEmployerperformed services valued in excess of$50,000within the State ofKentuckyfor International Business MachinesCorpora-tion,which enterprise annually produces and ships goods valued in excess of$50,000directly outof the State wherein said enterprise is located.Respondents concede, andI find,thatRespondent Employer is an employer as defined in Section2(2) of theAct, and thatit is engaged in commerce and in operations affecting commerce asdefined in Section 2(6) and(7) of the Act. I furtherfind that it will effectuate thepolicies ofthe Actfor the Board to assert jurisdiction herein.H. THE RESPONDENT LOCALRespondents concede, and I find,thatRespondent Local is alabororganizationwithin the meaning of Section 2(5) of the Act,and that Respondent Robert Rodgersat all times material herein has been the business agent of RespondentLocal andan agent acting in its behalf within the meaning of Sections 2(13) and 8(b) of theAct.III.THE UNFAIR LABOR PRACTICESA. Theissues presentedThere aresubstantial conflicts in the testimony of the ChargingParty, Don Taylor,and RespondentLocal's business agent, Robert Rodgers,regarding the details of whatwas said between them during the periodwhen Taylorwas seekingcarpentry workthrough RespondentLocal, butthe essential facts relating to the issues,as I see them,are not in dispute.Thus, itis concededthat Taylor soughtreferral through Respond-ent Localto an available carpenter's job at theSylvania jobsite of Respondent Em-ployer andthatRespondentLocalrefused to refer him to the job or give him awork permit because he was over 2 months delinquent in thepaymentof dues to asisterlocal to which Taylorbelonged.Underthese- circumstances,whetherRespondentLocal's refusal to clear him orreferhim to the job,and Respondent Employer's refusal to hire himfor the job with-out clearance by RespondentLocal,constituted a violation of Section 8(b)(2) and 212DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) (A) of the Act on the part of Respondent Local, and of Section 8(a) (3) and(1) of the Act on the part of Respondent Employer, depends, in my view, uponwhether Respondent Local and Respondent Employer were operating under a con-tract,arrangement, or understanding whereby Respondent Local had exclusiveauthority to refer or clear applicants for jobs.There is described below the con-tractual arrangements and understandings between Respondent Local and Respond-ent Employer.B. The hiring arrangements and practicesWhen Respondent Employer commenced the construction of its Sylvania plant inVersailles, Kentucky, in early June 1963, it signed the area contract which Respond-ent Local had negotiated with the General Contractors of Frankfort, Kentucky.This agreement contained,inter alia,a maintenance-of-membership clause and aunion-shop provision requiring membership in Respondent Local on or before the8th day of employment as a condition of employment (article IV, sections I and II).It also required the employer to notify the Union when additional or replacementemployees were needed and obligated the Union to furnish applicants to performthe necessary work within 48 hours after request had been received, providing, how-ever, that the decision with regard to hire and tenure of employment would be madeby the employer (article IV, section III).Under the contract, Respondent Localalso agreed to refer carpenters on a nondiscriminatory basis (article VI, section I).Itwas further provided, however, that the employer would give careful considera-tion in hiring to those carpenters previously employed by him and whose skill andproficiency were known to him, and that in the event he hired an applicant directlyon the jobsite he would notify Respondent Local of the names and classifications anddates of hiring (article VI, sections II and III).The General Counsel does not contend that this contract on its face required anyunlawful hiring practice, and, indeed, it appears to conform to the requirements ofSection 8(f) of the Act for contracts covering employers in the building and con-struction industry.The General Counsel contends, however, that the arrangementsand practices under this contract show that the parties contemplated and actuallyoperated under an exclusive hiring hall procedure.It is undisputed that after Respondent Employer had been awarded the contractfor the Sylvania project,Job Superintendent Harold Bowlin,in accordance with hiscustomary procedure,sought out the business agent of the Respondent Local in thearea, informed him of Respondent Employer's anticipated needs with respect tocarpenters,and asked if the Respondent Local would be able to meet those needs.Respondent Rodgers, business agent of RespondentLocal,promised to supply theneeded carpenters.During the conversation Bowlin indicated that Respondent Em-ployer would abide by the area collective-bargaining agreement.Also, in accord-ance with customary procedure,Bowlin informed Rodgers that Respondent Em-ployer wished to bring with it to the project its carpenter foreman and one othercarpenter already in its employ, and Rodgers approved this proposal.Pursuant toBowlin's request that two carpenters be referred immediately,Rodgers sent two ofthose on its out-of-work list-the first of whom,Douglas Choate, became RespondentLocal's steward on the job.Thereafter, with one exception, whenever Bowlin an-ticipated that he would need additional carpenters,he informed Choate of the numberhe expected to use and the date upon which they should report for work.Choate,in turn,transmitted these requests to Business Agent Rodgers and. Rodgers referredcarpenters to the job in the order in which they had informed Rodgers that they wereout of work.The one exception to this procedure was an occasion upon whichBowlin requested Rodgers to clear a specifically named carpenter whose specialqualifications for a particular type of carpentry were known to Bowlin and whosespecial services he needed.In accordance with RespondentLocal's practice when aspecifically named person is requested by the employer,Rodgers granted Bowlin's re-quest in this instance.A number of men from time to time would come to the jobsite looking for workand, according to Bowlin,he would tell them that he needed no additional menthen and that when he did need them he would get them through Respondent Local;or, he might indicate to them that he would be needing men soon and suggest thatthey get cleared through Respondent Local.Respondent Employer stipulated at the hearing that there was an exclusive hiringpractice in effect on the Sylvania job.Respondent Local, however, although initiallyadmitting in its answer that it maintained an exclusive hiring arrangement or practicewhereby all applicants for employment with Respondent Employer were clearedthrough or referred for employment by Respondent Local, later amended its answerto deny this.Respondent Local contends that it operates a "first opportunity hiring HARGETT CONSTRUCTION COMPANY213hall" rather than an exclusive hiring hall, pointing out that if, after first being givenan opportunity to refer carpenters to Respondent Employer, it failed to refer them,the employer would then be permitted under the contract to obtain carpenters inany way it could.This understanding, nevertheless, recognizes the exclusive rightof Respondent Local to refer or clear applicants for employment and it is the posses-sion of this right, whether or not exercised, which determines whether RespondentLocal and Respondent Employer maintain an exclusive hiring practice or arrange-ment.It seems clear to me that they in fact did maintain such practice orarrangement.As I see the issue here, however, it is not important whether the arrangement becharacterized as a first opportunity or as an exclusive hiring arrangement. In eitherevent Respondent Local's control over job opportunities at Respondent Employer'sproject was such that it had power to cause Respondent Employer to discriminate inhiring and was, therefore, such as to require Respondent Local to refer or clear ap-plicants on a nondiscriminatory basis, as, indeed, the collective-bargaining agreementrequired it to do.N.L.R.B. v. George D. Auchter Company, et al., 209F. 2d 273(C.A. 5).C. The circumstances under which Don Taylor failed to obtain employmentEarly in June 1963, while employed on a construction job in Lexington, Kentucky,Taylor went to the Sylvania jobsite at Versailles, Kentucky, to inquire about employ-ment there. Job Superintendent Bowlin told him that Respondent Employer wouldbe needing some carpenters later and that Taylor should see Respondent Local's busi-ness agentif he wanted a job.Taylor continued to work on his Lexington job untilabout the end of the first week in August, but while still working, as well as after hisjob ended, he checked with Bowlin from time to time about job opportunities.Onthese occasions, or some of them, Bowfin would indicate when he thought a car-penter's job might open up but at all times made it clear that Taylor would have toget a work permit from Rodgers or be referred by him before Bowlin could employTaylor.It would appear from the record that no additional carpenters were in fact neededby Bowfin until Monday, August 26. Taylor testified that on Friday, August 23,Bowlin told him that some carpenters would be needed on the following Mondaymorning and that Taylor should see Rodgers and be at the jobsite on Monday morn-ing.Iam convinced, however, from Bowlin's credited testimony as well as fromTaylor's testimony that Bowfin only informed Taylor as to his need for carpenterson Monday and did not offer him a job. Atall timesBowlin made it plain thathe hired through Respondent Local and that Taylor in order to get a carpenter'sjob with Respondent Employer would have to be cleared through Respondent Local.It is undisputed that Bowlin did not request either Union Steward Choate or Busi-nessAgent Rodgers to clear Taylor.There was no reason for Bowlin to treatTaylor differently than he did thenumerousother jobseekers who appeared at thejobsite, and Iam convincedthat he, in fact, did not treat him differently.After each occasion when Taylor saw'Bowlin at the jobsite he would get in touchwith Rodgers either by telephoneor in person.There is a substantial conflict in thetestimony of Taylor and Rodgers as to what was said on these occasions. I amsatisfied,however, that during the course of these conversations Taylor told Rodgersthat he was a member of the Madisonville, Kentucky, local of the Carpenters, thathe needed work, and that he desired carpentry work in the territorial jurisdiction ofRespondent Local; that Rodgers informed him that no work was then available andthat a large number of Respondent Locals' members were out of work and waitingfor referral; and that Rodgers, nevertheless, took Taylor's name andaddress, addedit tohis out-of-work list, and told Taylor that he would be called and referred towork upon the payment of a work permit fee after Rodgers had referred the othercarpenters who were alreadyon the out-of-work list.About 7:30 p.m. on Sunday, August 25, after having been told by Bowlin onthe preceding Friday thatsomecarpenters would be needed Monday, August 26,on the Sylvania project, Taylor went to Rodgers' home.Rodgers told Taylor thathe was at that moment about to telephone the trailer camp where Taylor was stay-ing inan attempt to reach him and notify him of available work.He informedTaylor thathis name hadbeen reached on the out-of-work list and that Rodgers wasready to refer him to a job at the Sylvania project.He then asked to see Taylor'sdues book.Taylor's dues book, when produced, indicated that he had not paidany dues to his Madisonville local since May.Taylor, although owing dues for themonths of June, July, and August, attempted to deceive Rodgers into believ;ng thathis dues were in fact current but had not been posted in his dues book becauseTaylor needed the book with him as an identification in applying for carpentry jobs. 214DECISIONS OF NATIONAL LABOR RELATIONS BOARDRodgers, however, insisted that the dues book had to show thatTaylorwas currentin the payment of his dues before Rodgers would refer him to a job, and refusedto issue a permit toTaylorunder the circumstances.1In this connection Rodgersrefused to wait untilTaylorcould make the trip to see his business agent at Madison-ville-a round trip of almost 400 miles-before taking further steps to obtain thecarpenters needed by Bowlin on the following morning.Nothing was apparentlysaid about the paymentby Taylorof a permit fee on this occasion,but on the basisof the evidence as to Rodgers'uniform practice,I shall assume that if Taylor's duesbook had been in order,Rodgers would haveissued a permit toTaylorupon Taylor'spayment of the regular permit feeof $5.75 2Afterthus refusing to referTaylorto the Sylvania job, Rodgers telephonedChester Hays, the business agent of the nearby Lexington local, and requested thelatter to send two carpenters to the jobsite on the following morning.Hays did so.Respondent Local's steward,Choate, upon checking the dues cards of the two men,found that one of them,Scott, hadnot paid his current month's dues in the Lexingtonlocal and refused to permit him to work..Scott left and returned in about an hourwith his dues card showing his dues were current.He was then permitted to work.Job Superintendent Bowlin was standing nearby and heard Choate send Scott awaybecause his dues were not current but Bowlin said nothing.D. Analysis and conclusionsIt is settled, as the Supreme Court pointed out inThe Radio Officers' Union ofthe Commercial Telegraphers Union, AFL (A. H. Bull Steamship Company) v.N.L.R.B.,347 U.S. 17, 40, that the "policy of the Act is to insulate employees' jobsfrom their organizational rights" and that Section 8(a) (3) of the Act "prohibits anemployer from discriminating against an employee by reason of his membership ornonmembership in a labor organization except to the extent that he obligates him-self to do so under the terms of is permitted union shop or maintenance of member-ship contract."It is equally well established that a labor organization may not cause or attemptto cause the employer to discriminate except in those limited circumstances.Thepermitted union-shop and maintenance-of-membership contract cannot require anapplicant for employment to be a union member or pay dues as a condition pre-cedent to his employment.Under Section 8(f) of the statute, an agreement cover-ing employees in the building and construction industry may not require a new em-ployee, as a condition of employment, to join the union or pay dues to it until afterthe 7th day of his employment or the effective date of the contract, whichever isthe later.Accordingly,Respondent Local, operating under its union-shop andmaintenance-of-membership contract and its exclusive hiring arrangement with Re-spondent Employer, could not lawfully refuse to refer even one of its own membersbecause of his delinquency in the payment of dues.Respondent Local suggests in its brief that Taylor became is member of the bar-gaining unit and was covered by the contract between Respondent Local and Re-spondent Employer at the time he sought referral to a job with RespondentEmployer in June 1963, and that he thereupon became obligated under the collective-bargaining agreement to remain in good standing by keeping his dues current in hishome local. I cannot accept these premises. In the first place, it certainly cannotbe said that one becomes an employee in the bargaining unit merely by applying forI On the following day Taylor mailed a check for 4 months' dues to L. E. Tucker, busi-ness agentof the Madisonville local, along with his dues book.The dues book was thenposted on August 27 to show a payment of dues through September and promptly re-turned to Taylor.The check, however, "bounced" because of "not sufficient funds." InSeptember, Taylor obtained work in Ohio and at the date of the hearing had apparentlybecome current in the payment of his dues.ments, as well as because of my appraisal of his character, I do not credit some of histestimony, denied by Rodgers, about statements made to him by Rodgers-in particular,testimony that Rodgers at their first meeting, as well as thereafter, told him it would benecessary for him to pay a work permit fee of $100 before he would be referred to a job.'It is possible, of course, that there was some mention. of Respondent Local's $100 initia-tion fee for new members and that Taylor honestly misunderstood what Rodgers said. Inany event,Rodgers impressed me 'as an honest man and I credit his denial that he evermade any such statement to Taylor.Rodgers' denial,moreover,is corroborated by thetestimony of his wife who stated that she was present or in hearing distance on eachoccasion when Taylor visited the Rodgers' home. HARGETT CONSTRUCTION COMPANY215a job therein even if that person is not already employed elsewhere in another bar-gaining unit as Taylor was when he first sought referral. In the second place,whether or not a member of Respondent Local, of some other local or of no union,Taylor would have been entitled to 8 days under the contract in which to satisfythe dues-paying membership requirements of Respondent Local.To construe thecontract otherwise would make it vulnerable under Section 8(a)(3) and 8(f) of thestatute.Plasterers' Union Local No. 77, Operative Plasterers' and Cement Masons'International Association (Piper & Greenhall, Inc.),143NLRB 765. In theirbriefs, the parties have treated at length the obligations of membership set forth inthe International's constitution and general laws and in the Respondent Local'sbylaws, but I need not decide what Taylor's union obligations were to his own union,the International, or to Respondent Local.The union membership requirementsmay not be enforced so as to prevent him from obtaining, as distinguished fromretaining, employment by reason of nonpayment of dues in his own or in any otherunion .3In view of the exclusive hiring arrangement between Respondent Local and Re-spondent Employer, I am constrained to find that Respondent Local, in refusing torefer Taylor to an available job with Respondent Employer on August 26 becauseof his dues delinquency in the Madisonville local, thereby causing Respondent Em-ployer not to hire him, violated Section 8(b)(2) and (1)(A) of the Act. I alsofind that Respondent Employer, by failing to hire Taylor for a job available for himon August 26 because of the Union's refusal to refer or clear him for the position,violated Section 8 (a) (3) and (1) of the Act.To be sure, Taylor did not return tothe jobsite on August 26, but Job Superintendent Bowlin had made clear to him onthe preceding Friday as well as on other occasions that he would have to be clearedor referred by Respondent Local before he could be hired. It would, therefore,have been futile for Taylor to have returned since he was unable to obtain a workpermit from Rodgers.The futility of an applicant's reporting for work without firstcomplying with Respondent Local's dues-paying requirements was, moreover, amplydemonstrated by the manner in which Scott, from the Lexington local, with Respond-ent Employer's acquiescence, was turned away from the jobsite on August 26 untilhe had satisfied Respondent Local's requirements.Respondent Employer-whosejob superintendent was a member of a Carpenters local and who knew of RespondentLocal's discriminatory practices-is jointly responsible with Respondent Local andRespondent Rodgers for the discrimination against Taylor.This discrimination, con-trary to Respondent Employer's contention, clearly encouraged membership in a labororganization and interfered with the right of employees to "freely exercise their rightto join unions, be good, bad, or indifferent members, or abstain from joining anyunion without imperiling their livelihood" within the meaning of Section 8(a)(3)and (1) of the Act.The Radio Officers' Union of the Commercial Telegraphers'Union, AFL (A. H. Bull -Steamship Company) v. N.L.R.B.,347 U.S., 17, 40;N.L.R.B. v. F. H. McGraw and Company,206 F. 2d 635 (C.A. 6).I am aware of the fact that it was the theory of the General Counsel in issuing thecomplaint and arguing the case before me that Respondent Local violated Section8(b)(2) and (1) (A) and Respondent Employer violated Section 8(a)(3) and (1)of the statute because Taylor's failure to obtain employment with Respondent Em-ployer was due to his nonmembership in Respondent Local, whereas my finding ofstatutory violations are not based on Taylor's lack of membership in RespondentLocal.The facts concerning Taylor's failure to obtain employment with Respond-8 Cf.N.L.R.B. v. Local Union No. 1842, International Brotherhood of ElectricalWork-ers,AFT CIO (Avco Mfg. Corp., Crosby Division),283 F. 2d 112 (C.A. 6), enfg. 124NLRB 794, 795, wherein the Board found that a union' had violated Section 8(b) (2)and (1) (A) of the Act by causing the discharge of an employee who was already a mem-ber of the union when hired because that employee later refused to pay dues for a 6-weekprobationary period provided under the contract for new employees. In that case theBoard stated, "Moreover, even if the Union had a different union-security agreement, re-quiring the immediate payment of dues without any preliminary grace period for newemployees who were union members, such an agreement would clearly be beyond thelimits permitted by the proviso to Section 8(a) (3)."See alsoN.L.R.B. v Spector FreightSystems, Inc., at al.,273 F. 2d 272 (C.A. 8), cert. denied 362 U.S. 962, wherein it washeld that the employer and union had violated Section 8(a) (3) and 8(b) (2) of the Act,respectively,when the employer, at the union's request, discharged an employee under aunion-security contract because that employee, a union member when hired, failed to paypreemployment union dues.To similar effect, seeN.L.R.B. v. Murphy's Motor Freight,Inc., and Local 107,InternationalBrotherhood of Teamsters, eto., AFL,231 F. 2d 654(C.A. 3). 216DECISIONSOF NATIONAL LABORRELATIONS BOARDent Employer were, however, fully litigated and all parties were aware that thelegality of Respondent Local's refusal to refer him and Respondent Employer's fail-ure to hire him wasin issue.Accordingly, an incorrect or unsubstantiated theory ofthe General Counsel will not preclude the Trial Examiner, the Board, or the courtsfrom correctly applying the statutory provisions in issue to those facts.N.L.R.B. v.MacKay Radio & Telegraph Co.,304 U.S. 333, 349.CONCLUSIONS OF LAW1.Respondent Local and Respondent Employer at all times material herein main-tained an agreement, understanding, or arrangement whereby all applicants for em-ployment, as a condition of employment with Respondent Employer, were requiredto be referred by or cleared through Respondent Local.2.By refusing to hire Don Taylor for a carpenter's job available on August 26,1963, at its Sylvania jobsite, Respondent Employer engaged in an unfair labor prac-tice within the meaning of Section 8(a) (3) and (1) of the Act.3.By causing Respondent Employer to violate Section 8(a)(3) and (1) of theAct in refusing to hire Taylor for carpentry work on August 26, Respondent Localand its agent, Respondent Rodgers, have engaged in an unfair labor practice withinthe meaning of Section (b) (2) and. (1) (A) of the Act.4.By maintaining and enforcing a hiring arrangement whereby applicants foremployment were required to be current in the payment of their union dues, Respond-ent Local and its agent, Respondent Rodgers, violated Section 8(b)(2) and (I) (A)of the Act, and Respondent Employer violated. Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in the unfair labor practices de-scribed above, my Recommended Order will require that they cease and desist there-from and take certain affirmative action designed to effectuate the policies of the Act.It having been found that Respondent Local and its agent, Respondent Rodgers,discriminatorily refused to issue a work permit to Don Taylor after his name hadbeen reached on its out-of-work list, these Respondents will be required to issuesuch work permit to him upon his tender of the permit fee uniformly required ofother carpenters seeking referral, and these Respondents will also be required to notifythe Respondent Employer that they have no objection to the employment of Taylorby Respondent Employer .4Respondent Employer will be required to offer Taylor immediate employment asa carpenter at its Sylvania jobsite upon compliance by Taylor with the customaryand lawful permit fee requirements of Respondent Local if such carpentry servicesare needed by Respondent Employer, displacing, if necessary, any carpenter whosename was reached on Respondent Local's out-of-work list subsequent to the timeTaylor's name was reached on said list and who may have been hired by RespondentEmployer; provided, however, That if Respondent Local, subsequent to August 26,has offered to refer Taylor to such job, no offer at this time by Respondent Em-ployer will be necessary.5Since Respondent Local and Respondent Employer have been found jointly respon-sible for the discrimination against Taylor, they will be required jointly and severallyto make him whole for any loss of pay suffered as a result of the discriminationagainst him.The backpay shall be computed in accordance with the formula setforth in F. W.Woolworth Company,90 NLRB 289, with interest at the rate of 6percent perannum on allamounts due Taylor, as provided inIsisPlumbing &Heating Co.,138 NLRB 716. Since Respondent Rodgers was merely acting as anagent of Respondent Local in engaging in the unlawful conduct for which Respond-ent Local is responsible, it will not be necessary in order to effectuate the policies ofthe Act that he be required personally to reimburse Taylor for any loss of pay.Myles Worstell,BusinessAgent of Local 2023; Local 2023 of the United Brotherhoodof Carpenters and Joiners of America, AFL (Baker & Coombs, Inc.),114 NLRB 503,514.Respondents will also be required to post appropriate notices.I The General Counsel has not contended that the amount of the work permit fee, $5.75,which is also the amount of the monthly dues In Respondent Local, is an unreasonableamount for the use of Respondent Local's hiring facilities and I shall assume for the pur-poses of this proceeding that it is not excessive.5 There was a suggestion in the record that Respondent Local may have offered to referTaylor subsequent to August 26. HARGETT CONSTRUCTION COMPANY217RECOMMENDED. ORDERUponthe entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is hereby ordered that:A. TheRespondent,Hargett Construction Company, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing employment to Don Taylor, or any other prospective, employee, inviolation of Section 8(a) (3) of the Act.(b)Entering into, performing,maintaining,or otherwise giving effect to any ar-rangement with Respondent Local whereby the payment of union dues is requiredas a condition precedent to the obtaining of employment; provided, however, thatnothing herein or in the notices referred to hereinafter shall be construed to prohibitany agreement or practice permitted by Section 8(f) of the Act, as amended, whereapplicable.(c) In any like or related manner interfering with, restraining, or coercing em-ployees or applicants for employment in the exercise of rights guaranteed in Section7 of the Act.2.Take the following affirmative action designed to effectuate the policies of theAct:(a)Offer employment to Don Taylor in the manner described in the section ofthe Trial Examiner's Decision entitled "The Remedy," without prejudice to anyseniority or other rights or privileges 'to which he would have been entitled but forthe discrimination against him.(b) Jointly and severally with Respondent Local Union No. 2058, United Brother-hood of Carpenters and Joiners of America, AFL-CIO, make Don Taylor whole forany loss of pay he may have suffered because of the discrimination against him inthe manner set forth in the section of the Trial Examiner's Decision entitled "TheRemedy."(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary.to analyze theamounts of backpay due under the terms hereof.(d) Post at.its Sylvania jobsite, copies of the attached notice marked "AppendixA." 6Copies of such notice, to be furnished by the Regional Director for the NinthRegion,shall, after being signed by Respondent Employer's authorized representa-tive, be posted by it immediately upon receipt thereof, and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall betaken by Respondent Employer to insure that said notices are not altered,defaced, orcovered by any other material.(e)Post at the same place and under the same conditions as set forth in (d) aboveand as soon as they are forwarded by the Regional Director,copies of the Respond-ent Local's notice herein marked "Appendix B."(f)Mail ,to the Regional Director signed copies of Appendix A for posting byRespondent Local as provided herein.Copies of said notice, to be furnished by theRegional Director,shall, after being signed as provided above, be forthwith returnedto the Regional Director for disposition.(g)Notify the Regional Director for the Ninth Region, in writing, within 20 daysfrom the receipt of this Recommended Order,what steps the Respondent Employerhas taken to comply herewith.?B. TheRespondent,Local Union No. 2058, United Brotherhood of Carpentersand Joiners of America,AFL-CIO,itsofficers,representatives,agents, successors,and assigns, and Respondent Robert Rodgers,business agent for said Local,shall:1.Cease and desist from:(a)Refusing to refer or clear Don Taylor, or any other prospective employee, foremployment with Respondent Hargett Construction Company, or any other employer,because such employee is not current in the payment of his union dues.C If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.In the further event that the Board's Order is enforced by a decree of a UnitedStates Court of Appeals, the words "a Decree of the United States Court of Appeals,Enforcing an Order" shall be substituted for the words "a Decision and Order."7If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days' from the date.of thisOrder, what steps the Respondent Employer has taken to comply herewith." 218DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Entering into, performing, maintaining, or otherwise giving effect to anyarrangement with the Respondent Employer whereby the payment of union. duesis required as a condition precedent to the obtaining of employment; provided,.however, that nothing herein nor the notices referred to hereinafter shall be con-strued to prohibit -any -agreement or practice permitted by Section 8(f) of the Act,as amended, where applicable.(c) In any like or related manner restraining or coercing employees or applicantsfor employment in the exercise of rights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a)Upon the tender by Don Taylor of the fee uniformly required of othercarpenters seeking referral to jobs, issue to him a work permit and refer him orclear him for employment on a nondiscriminatory basis.(b)Notify Hargett Construction Company that it has no objection to the em-ployment of Don Taylor or any other carpenter who has qualified for referral orclearance in the manner set -forth above.(c) Jointly and severally with Hargett Construction Company make Don Taylorwhole for any loss of pay he may have suffered because of the discrimination againsthim in the manner set forth in the section of the Trial Examiner's Decision entitled"The Remedy."(d) Post at its office and meeting hall, copies of the attached notice marked"Appendix B." 8Copies of said notice, to be furnished by the Regional Directorfor the Ninth Region, shall, after being duly signed by Respondent Local's businessagent, be posted immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by zany other material.(e) Post at the same places and under the same conditions as set forth in (d)above and as soon as they are forwarded by the Regional Director, copies of theRespondent Employer's notice marked "Appendix A."(f)Mail to the Regional Director for the Ninth Region signed copies of Appen-dix B for posting by Respondent Employer as provided herein.Copies of said notice,to be furnished by the said Regional Director, shall, after being signed by RespondentLocal's business agent, be forthwith returned to the Regional Director for disposition.(g)Notify the Regional Director for the Ninth Region, in writing, within 20 daysfrom the date hereof, what steps have been taken to comply herewith.s8See footnote 6,supra.See footnote 7,supra.APPENDIX ANOTICETO ALLEMPLOYEESAND APPLICANTSFOR EMPLOYMENTPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, as amended, we hereby notify you that:WE WILL NOTrefuse employmentto Don Taylor or any other prospectiveemployee in violation of Section 8(a)(3) of the Act.WE WILL NOT enter into, perform, maintain, or otherwise give effect to anyarrangement with Respondent Local Union No. 2058, United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, whereby the payment of uniondues is required as a condition precedent to the obtaining, as distinguished fromthe retaining,of employment.WE WILL NOT in any like or related manner interfere with, restrain, or coerceemployees or applicants for employment in the exercise of rights guaranteed inSection 7 of the National Labor Relations Act.WE WILL offer Don Taylor employment as !a carpenter upon compliance byhim with the customary and lawful permit fee requirements of RespondentLocal and under the conditions prescribed in the section of the Trial Examiner'sDecision entitled "The Remedy."WE WILL jointly and severally with Respondent Local make Don Taylorwhole for any loss of pay suffered by reason of the discrimination against him.HARGETT CONSTRUCTION COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) STERILON CORPORATION219This notice must remainposted for60 consecutive days from the date of posting,and must not be altered,defaced, orcovered byany other material.Employees may communicate with the Board'sRegional Office,Transit Building,Fourth sand Vine Streets,Cincinnati,Ohio, Telephone No. 381-1420,if they haveany question concerning this notice or compliance with its provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL UNION No. 2058,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL-CIO,AND TO ALL EMPLOYEES OFHARGETT CONSTRUCTION COMPANYPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you that:WE WILL NOT refuse to refer or clear Don Taylor or any other prospectiveemployee for employment with Respondent Hargett Construction Company,or any other employer,because such employee is not current in the paymentof his union dues.WE WILL NOT enter into,perform,maintain,or otherwise give effect to anyarrangement with Respondent Hargett Construction Company, whereby thepayment of union dues is required as a condition precedent to the obtaining,as distinguished from the retaining,of employment.WE WILL NOT in any like or related manner restrain or coerce employees oror applicants for employment in the exercise of rights guaranteed in Section 7of the Act.WE WILL notify Respondent Hargett Construction Company that we have noobjection to its employment of Don Taylor and will, upon the tender by DonTaylor of the fee uniformly required of other carpenters seeking referral to ajob, issue to him a work permit and refer him or clear him for employmenton a nondiscriminatory basis.WE WILL jointly and severally with Respondent Hargett Construction Com-pany make Don Taylor whole for any loss of pay he may have suffered becauseof the discrimination against him.LOCALUNION No.2058,UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(ROBERT RODGERS,Bu&inesa Agent)This notice must-remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate with the Board'sRegional Office,Transit Building,Fourth 'and Vine Streets, Cincinnati,Ohio,Telephone No. 381-1420,if they haveany question concerning this notice or compliance with its provisions.Sterilon CorporationandUnited Rubber, Cork,Linoleum andPlasticWorkers of America, AFL-CIO, Petitioner.Case No.3-RC-1143.June 2, 1964DECISION AND ORDER DENYING MOTION ANDREQUEST TO CLARIFY CERTIFICATIONOn May 8, 1953, the Board certified the United Rubber, Cork,Linoleum and Plastic Workers of America., AFL-CIO, as the bargain-ing representative of all production and maintenance employees of theEmployer at its Buffalo, New York, plant, excluding office clericalemployees, professional employees, guards, and supervisors as definedin the Act.On December 16, 1963, the Petitioner filed a motion and147 NLRB No. 37.